Emery, J.
From the evidence and admissions we gather the following facts.
The defendant was a married woman but had been deserted by her husband who had left the state. Her pauper settlement was in the plaintiff town solely by virtue of her husband’s pauper settlement being in that town. In 1879 and 1880, after the husband’s desertion, the plaintiff town incurred expense for the support of the defendant, she having called for, and received pauper supplies. The action is under R. S., 1871, c. 24, sec. *21734, now E. S., 1883, c. 24, sec. 45. The only question is, whether her coverture is a bar.
We do not think it is. At the time, and under the circumstances, she could have made express or implied contracts for her support, which would be binding on her as if sole. Any person furnishing her with needful supplies at her request, could have maintained an action therefor against her, despite her coverture. We think the statute gives the town as much right. Its language is explicit " A town which has incurred expense for the support of a pauper . . may recover of him, ” etc. "The statute is remedial, not penal. It gives to the inhabitants of a town the right to be re-imbursed for an expenditure incurred by authority of law against the recipient of the benefit. It merely creates an implied promise on his or her part to make the reimbursement.” WhitmaN, C. J., in Kennebunkport v. Smith, 22 Maine, 449. There is no exception in favor of married women.

Judgment for plaintiffs for ‡67.19 and, interest from date of the writ.

Peters, C. J., Walton, Virgin and Haskell, JJ., concurred.